          Case 1:18-cv-06319-DLC Document 63-1 Filed 10/03/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

BELLEAU TECHNOLOGIES, LLC,

    Plaintiff,

    v.                                                   Civil Action No. 18 Civ. 06319 (DLC)

JOEALLENPRO LIMITED, a foreign                           JURY TRIAL DEMANDED
corporation; and JOE ALLEN, as an
individual,

    Defendants.


                                 CERTIFICATE OF SERVICE

         I hereby certify that Defendants’ Motion to Vacate Default and Motion for Leave to File

a Responsive Motion or Pleading was electronically filed on this October 3, 2018. Notice of this

filing will be sent to all parties and counsel of record by operation of the Court’s electronic filing

system and the parties may access this filing through the Court's system.


/s/ Anya S. Engel
Anya S. Engel
